In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals from a order of disposition of the Family Court, Kings County (Freeman, J.), dated September 1, 2006, which, upon a fact-finding order of the same court dated June 29, 2005, finding *686that the mother had neglected the child, placed the child in foster care until the next permanency hearing.
Ordered that the appeal is dismissed, without costs or disbursements.
The subject order placed the child in foster care until the next permanency hearing, which took place on January 8, 2007. Thus, the appeal from the order of disposition is dismissed as academic because the period of placement has expired by its own terms (see Matter of H. Children, 276 AD2d 485 [2000]). Although “the adjudication of neglect constitutes a permanent and significant stigma which might indirectly affect the [mother’s] status in any future proceedings” (Matter of Sal D., 307 AD2d 261, 262 [2003]; see Matter of H. Children, 276 AD2d at 486), the mother raised only an issue concerning the placement of the child in foster care, and does not raise any issue concerning the finding of neglect. Fisher, J.P., Angiolillo, Balkin and Leventhal, JJ., concur.